


110 HRES 513 ATH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 513
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2007
			Ms. Schwartz (for
			 herself and Mr. Sam Johnson of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		
			June 25, 2007
			The Committee on Ways and Means discharged; considered and
			 agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Save for Retirement Week.
	
	
		Whereas Americans are living longer and the cost of
			 retirement continues to rise, in part because the number of employers providing
			 retiree health coverage continues to decline, and retiree health care costs
			 continue to increase at a rapid pace;
		Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States, but was never
			 intended by Congress to be the sole source of retirement income for
			 families;
		Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, less than
			 2/3 of workers or their spouses are currently saving for
			 retirement and that the actual amount of retirement savings of workers lags far
			 behind the amount that will be needed to adequately fund their retirement
			 years;
		Whereas many workers may not be aware of their options for
			 saving for retirement or may not have focused on the importance of, and need
			 for, saving for their own retirement;
		Whereas many employees have available to them through
			 their employers access to defined benefit and defined contribution plans to
			 assist them in preparing for retirement, yet many of them may not be taking
			 advantage of employer-sponsored defined contribution plans at all or to the
			 full extent allowed by the plans as prescribed by Federal law;
		Whereas all workers, including public- and private-sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from increased awareness of the need to save adequate
			 funds for retirement and the availability of tax-preferred savings vehicles to
			 assist them in saving for retirement; and
		Whereas October 21 through October 27, 2007, has been
			 designated as National Save for Retirement Week: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Save for Retirement Week, including raising public
			 awareness of the various tax-preferred retirement vehicles;
			(2)supports the need
			 to raise public awareness of efficiently utilizing substantial tax revenues
			 that currently subsidize retirement savings, revenues in excess of
			 $125,000,000,000 as of the 2006 Fiscal Year Budget;
			(3)supports the need
			 to raise public awareness of the importance to save adequately for retirement
			 and the availability of tax-preferred employer-sponsored retirement savings
			 vehicles; and
			(4)calls on the
			 States, localities, schools, universities, nonprofit organizations, businesses,
			 other entities, and the people of the United States to observe this week with
			 appropriate programs and activities with the goal of increasing the retirement
			 savings for all the people of the United States.
			
